Oassoday, J.
The defendants were arrested for committing an offense outside of the city of Milwaukee, and in the town of Wauwatosa in Milwaukee county, in violation of the provisions of sec. 4445, R. S., as amended by ch. 358, Laws of 1891. The punishment for such violation is imprisonment in the county jail not more than six months, or a fine not exceeding $100. Justices of the peace have power and jurisdiction, throughout their respective counties, “to hear, try and determine all charges for offenses arising within their respective counties, the punishment whereof does not exceed six months’ imprisonment in the county jail, or a fine of $100, or both such fine and imprisonment, except as otherwise provided.” R. S. see. 4739. Manifestly, the justice had jurisdiction of the offense charged, unless there is some statute taking away such jurisdiction.
The only statute cited by counsel for the defendants as. depriving the justice of such jurisdiction is sec. 13, subch. 20, ch. 184, Laws of 1874, as amended by sec. 57, ch. 324, Laws of 1882, which reads as follows: “ The justices of the peace elected in the said city shall not have jurisdiction to hear complaints or conduct examinations or trials in criminal cases within the city; but they may issue warrants in criminal cases, returnable before the municipal court, but no fees shall be received therefor by them.” What is meant bjr the words, “ criminal cases within the city ” ? Are they limited to crimes committed within the city, or do they extend to offenses committed outside of the city, but within the *13'county, and then prosecuted and tried within the city ? It must be admitted that, standing alone, they are ambiguous. Their meaning, however, becomes apparent when examined in connection with the statutes regulating the jurisdiction of the municipal court of Milwaukee county. In Gilowsky v. Connolly, 55 Wis. 445, it was, in effect, held that, under the constitution, the legislature had power to deprive justices of the pe’ace in cities and villages of jurisdiction in criminal cases, and vest that jurisdiction exclusively in other tribunals; and that by sec. 2499, R. S., as it originally stood, the legislature had done so as to justices of the peace elected in the city of Milwaukee. No amendment to that section was mentioned or referred to in that case. That section was very much changed, in the regard mentioned, by sec. 1, ch. 256, Laws of 1879. By such amendment it was made to declare, in effect, that “ no justice of the peace or court commissioner, within said city, shall exercise any jurisdiction in cases of crimes or misdemeanors arising in said city, but all such jurisdiction is vested in said municipal court.” S. & B. Ann. Stats. sec. 2499.. By the same section, as so amended, the said municipal court was given “exclusive appellate jurisdiction of all crimes and misdemeanors tried before justices of the peace i/n said county,” whereas before such amendment such “ exclusive appellate jurisdiction ” only extended to “ah criminal cases tried before justices of the peace elected i/n the towns of said county.” By sec. 3, ch. 256, Laws of 1879, the municipal court was given all the powers and jurisdiction theretofore vested in the police justice of said city, “ in all cases of crimes and misdemeanors arising in said city.” S. & B. Ann. Stats. sec. 2501. The same language is carried forward in the amendment to that section by ch. 265, Laws of 1891. Construing these several acts together as relating to the same subject, as we must, and it is very manifest that the words, “ i/n criminal cases within the city,” contained in sec. 57, ch. 324, Laws of 1882, simply *14mean such criminal offenses as are committed within the-city limits, and have no application to such criminal offenses, as are committed outside of the city limits but within the county of Milwaukee, even though they are prosecuted and tried before a justice of the peace residing, elected, and having an office within the city.
It follows ’ that the justice’s court had jurisdiction, and that Commissioner Eyan improperly discharged the defendants from the custody of the sheriff.
By the Gourt.— The order of said Commissioner Eyan is reversed.